Exhibit 10.1

EXECUTION VERSION

ARDELYX, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is made as of July 14, 2016
(the “Effective Date”), by and among Ardelyx, Inc., a Delaware corporation (the
“Company”), each of those persons and entities, severally and not jointly,
listed as a Purchaser on the Schedule of Purchasers attached as Exhibit A hereto
(the “Schedule of Purchasers”) and Future Fund Investment Company No. 4 Pty Ltd,
a proprietary limited company organized under the laws of Australia (the “FF
Beneficial Investor”).

The persons and entities listed as Purchasers on the Schedule of Purchasers are
hereinafter collectively referred to herein as “Purchasers” and each
individually as a “Purchaser.” The Purchasers and the FF Beneficial Investor
shall herein be collectively referred to as the “Investors” and each as an
“Investor”. “FF Investor” means The Northern Trust Company, an Illinois company,
in its capacity as custodian for the FF Beneficial Investor.

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company, and each Investor (severally and not jointly) hereby
agree as follows:

SECTION 1. AUTHORIZATION OF SALE OF THE SHARES.

The Company has authorized the sale and issuance of 12,600,230 shares of its
Common Stock, par value $0.0001 per share (the “Common Stock”), on the terms and
subject to the conditions set forth in this Agreement. The shares of Common
Stock sold hereunder at the Closing (as defined below) shall be referred to as
the “Shares.”

SECTION 2. AGREEMENT TO SELL AND PURCHASE THE SHARES.

2.1 Sale of Shares. At the Closing (as defined in Section 3), the Company will
sell to each Purchaser, and each Purchaser will purchase from the Company, the
number of Shares set forth opposite such Purchaser’s name on the Schedule of
Purchasers at a purchase price of $8.73 per Share. The aggregate purchase price
for the Shares purchased by each Purchaser is set forth opposite such
Purchaser’s name on the Schedule of Purchasers.

2.2 Separate Agreement. Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Shares that appear on the Schedule of
Purchasers that relate to such Purchaser. The Company’s agreement with each of
the Investors, is a separate agreement, and the sale of Shares to each of the
Purchasers is a separate sale. The obligations of each Investor hereunder are
expressly not conditioned on the purchase by any or all of the other Purchasers
of the Shares such other Purchasers have agreed to purchase.



--------------------------------------------------------------------------------

SECTION 3. CLOSING AND DELIVERY.

3.1 Closing. The closing of the purchase and sale of the Shares (which Shares
are set forth in the Schedule of Purchasers) pursuant to this Agreement (the
“Closing”) shall be held on July 18, 2016 at the offices of Latham & Watkins
LLP, 140 Scott Drive, Menlo Park, California 94025, or on such other date and
place as may be agreed to by the Company and the Purchasers (the “Closing
Date”). At or prior to the Closing, each Investor shall execute any related
agreements or other documents required to be executed hereunder, dated on or
before the Closing Date.

3.2 Issuance of the Shares at the Closing. At the Closing, the Company shall
issue or deliver to each Purchaser evidence of a book entry position (or, if
requested in writing by a Purchaser on or before the date hereof, a certificate)
evidencing the Shares purchased by such Purchaser hereunder, registered in the
name of such Purchaser, or in such nominee name(s) as designated by such
Purchaser, representing the number of Shares to be purchased by such Purchaser
at such Closing as set forth in the Schedule of Purchasers against payment of
the purchase price for such Shares; provided, that with respect to any
certificates evidencing Shares issued, the Company will confirm ownership of the
Shares represented by such certificate on the Closing Date with the physical
certificate representing such Shares to be delivered promptly thereafter. The
name(s) in which the Shares are to be issued to each Purchaser are set forth in
the Purchaser Questionnaire and the Selling Stockholder Notice and Questionnaire
in the form attached hereto as Appendices I and II (the “Purchaser
Questionnaire” and the “Selling Stockholder Questionnaire,” respectively), as
completed by each Investor, which shall be provided to the Company no later than
the Closing Date.

3.3 Delivery of the Registration Rights Agreement. At or before the Closing, the
Company and each Investor shall execute and deliver the Registration Rights
Agreement in the form attached hereto as Appendix III (the “Registration Rights
Agreement”), with respect to the registration of the Shares under the Securities
Act of 1933, as amended (the “Securities Act”).

3.4 Delivery of the FF Side Letter. At or before the Closing, the Company, the
FF Investor and the FF Beneficial Investor shall execute and deliver the FF Side
Letter (the “FF Side Letter”).

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof, and covenants
with, the Investors as follows:

4.1 Organization and Standing. The Company (a) has been duly incorporated and is
validly existing as a corporation in good standing under the laws of Delaware
with full corporate power and authority to own or lease, as the case may be, and
to operate its properties and conduct its business as presently conducted, and
(b) is duly qualified to do business as a foreign

 

2



--------------------------------------------------------------------------------

corporation and is in good standing under the laws of each jurisdiction which
requires such qualification, except in the case of clause (b) above, to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to result in (i) a material adverse effect on the
validity or enforceability of this Agreement, (ii) a material adverse effect on
the condition (financial or otherwise), earnings, business or properties of the
Company, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect its obligations under this Agreement (any condition that
would be reasonably expected to result in any of clauses (i), (ii) or (iii), a
“Material Adverse Effect”). The Company has no subsidiaries.

4.2 Corporate Power; Authorization. The Company has all requisite corporate
power and authority, and has taken all requisite corporate action, to execute
and deliver this Agreement, the Registration Rights Agreement, the FF Side
Letter (the Registration Rights Agreement and the FF Side Letter, collectively
with the Agreement, the “Transaction Documents”), sell and issue the Shares and
carry out and perform all of its obligations under the Transaction Documents.
Each Transaction Document constitutes the legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors’ rights generally, (ii) as
limited by equitable principles generally, including any specific performance
and (iii) with respect to the Registration Rights Agreement, as rights to
indemnity or contribution may be limited by state or federal laws or public
policy underlying such laws.

4.3 Issuance and Delivery of the Shares. The Shares have been duly authorized
and, when issued and paid for in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable and free of any
security interest, lien, pledge, claim, charge, escrow, encumbrance, right of
first offer, right of first refusal, preemptive right, mortgage, indenture,
security agreement or other restriction (“Encumbrance”) other than restrictions
on transfer under the Transaction Documents, applicable state and federal
securities laws and Encumbrances created by or imposed by the Investors.
Assuming the accuracy of the representations made by each Purchaser in Section 5
and the FF Beneficial Investor in Section 14.14, the offer and issuance by the
Company of the Shares is exempt from registration under the Securities Act.

4.4 SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d)
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
becoming subject to the requirements of the Exchange Act. As of their respective
filing dates (or, if amended prior to the date of this Agreement, when amended),
all documents filed by the Company with the Commission (the “SEC Documents”)
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder. None of the
SEC Documents as of their respective dates contained any untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the SEC Documents (the “Financial Statements”) present
fairly the financial condition, results of operations and cash flows of the
Company as of the dates and for the periods indicated, comply as to form with
the applicable accounting requirements of

 

3



--------------------------------------------------------------------------------

the Exchange Act (including Regulation S-X thereunder) and have been prepared in
conformity with United States generally accepted accounting principles applied
on a consistent basis throughout the periods involved (except as otherwise
expressly noted therein). Ernst & Young LLP, who have certified certain
financial statements of the Company, delivered their report with respect to the
audited financial statements and schedules included in the SEC Documents, are
independent public accountants with respect to the Company within the meaning of
the Exchange Act and the applicable published rules and regulations thereunder.

4.5 Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of common stock and 5,000,000 shares of undesignated
Preferred Stock. As of the Effective Date, there are no shares of Preferred
Stock issued and outstanding and there are 34,650,266 shares of Common Stock
issued and outstanding, of which no shares are owned by the Company. There are
no other shares of any other class or series of capital stock of the Company
issued or outstanding. The Company has no capital stock reserved for issuance,
except that, as of the Effective Date, there are (i) 3,937,733 shares of Common
Stock reserved for issuance pursuant to the Company’s stock incentive plans, of
which 2,506,834 shares are issuable upon the exercise of stock options
outstanding on the date hereof and 65,753 shares are issuable upon the vesting
of restricted stock units outstanding on the date hereof, (ii) 313,062 shares of
Common Stock reserved for issuance pursuant to the Company’s employee stock
purchase plan and (iii) 2,172,899 shares of Common Stock reserved for issuance
upon the exercise of outstanding warrants. There are no bonds, debentures, notes
or other indebtedness having general voting rights (or convertible into
securities having such rights) (“Voting Debt”) of the Company issued and
outstanding. Except as stated above, there are no existing options, warrants,
calls, subscriptions or other rights, agreements, arrangements or commitments
relating to the issued or unissued capital stock of the Company, obligating the
Company to issue, transfer, sell, redeem, purchase, repurchase or otherwise
acquire or cause to be issued, transferred, sold, redeemed, purchased,
repurchased or otherwise acquired any capital stock or Voting Debt of, or other
equity interest in, the Company or securities or rights convertible into or
exchangeable for such shares or equity interests or obligations of the Company
to grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment. The issuance of Common Stock
or other securities pursuant to any provision of this Agreement will not give
rise to any preemptive rights or rights of first refusal on behalf of any Person
or result in the triggering of any anti-dilution rights. Other than the Amended
and Restated Investors’ Rights Agreement dated June 23, 2011 by and among the
Company and the parties listed therein, the Registration Rights Agreement dated
June 2, 2015 by and among the Company and the other parties thereto and the
Controlled Equity OfferingSM Sales Agreement dated July 13, 2015 between the
Company and Cantor Fitzgerald & Co., there are no agreements or arrangements
under which the Company is obligated to register the sale of any of its
securities under the Securities Act.

4.6 Litigation. No action, suit, investigation, debarment process or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or its property is pending or, to the best
knowledge of the Company, threatened that will have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business.

 

4



--------------------------------------------------------------------------------

4.7 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement or the Registration Rights Agreement except for (a) the filing of
a Form D with the Commission under the Securities Act and compliance with the
securities and blue sky laws in the states and other jurisdictions in which
shares of Common Stock are offered and/or sold, which compliance will be
effected in accordance with such laws, (b) the approval by the NASDAQ Global
Market of the listing of the Shares and (c) the filing of one or more
registration statements and all amendments thereto with the Commission as
contemplated by the Registration Rights Agreement.

4.8 No Default or Consents. Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Shares) will conflict with, result in a breach or
violation of, or imposition of any lien, charge or Encumbrance upon any property
or assets of the Company pursuant to, (i) the certificate of incorporation or
by-laws of the Company, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company is a party or
bound or to which its or their property is subject, or (iii) any statute, law,
rule, regulation, judgment, order or decree applicable to the Company of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its properties,
except in the case of clauses (ii) and (iii) above, for any conflict, breach or
violation of, or imposition that would not have a Material Adverse Effect.

4.9 No Material Adverse Change. Since March 31, 2016, there have not been any
changes in the authorized capital, assets, liabilities, financial condition,
business, Material Agreements or operations of the Company from that reflected
in the Financial Statements except changes in the ordinary course of business
which have not been, either individually or in the aggregate, materially adverse
to the business, properties, financial condition or results of operations of the
Company.

4.10 No General Solicitation. Neither the Company nor any Person acting on its
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D promulgated under the Securities Act) in
connection with the offer or sale of the Shares.

4.11 No Integrated Offering. Neither of the Company or any Person acting on its
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any Company security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) of the Securities
Act or require registration of any of the Shares under the Securities Act or
cause this offering of the Shares to be integrated with prior offerings by the
Company for purposes of the Securities Act.

4.12 Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company and any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith, including,
without limitation, Section 402 relating to loans.

 

5



--------------------------------------------------------------------------------

4.13 Intellectual Property. The Company owns, possesses, licenses or has other
rights to use, on reasonable terms, all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of the Company’s business as now conducted or as proposed in the SEC Documents
to be conducted (the “Company Intellectual Property”). To the knowledge of the
Company, there are no rights of third parties to any Company Intellectual
Property, other than as licensed by the Company. To the knowledge of the
Company, there is no infringement by third parties of any Company Intellectual
Property. There is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the Company’s rights in or to
any Company Intellectual Property. There is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any Company Intellectual Property. There is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others. The Company is
not aware of any facts required to be disclosed to the U.S. Patent and Trademark
Office (“USPTO”) which have not been disclosed to the USPTO and which would
preclude the grant of a patent in connection with any patent application of the
Company Intellectual Property or could form the basis of a finding of invalidity
with respect to any issued patents of the Company Intellectual Property.

4.14 Compliance with NASDAQ Continued Listing Requirements. The Company is in
compliance with applicable NASDAQ continued listing requirements. There are no
proceedings pending or, to the Company’s knowledge, threatened against the
Company relating to the continued listing of the Common Stock on NASDAQ and the
Company has not received any notice of, nor to the Company’s knowledge is there
any reasonable basis for, the delisting of the Common Stock from NASDAQ.

4.15 Disclosure. The Company understands and confirms that the Investors will
rely on the foregoing representations in effecting transactions in securities of
the Company. To the knowledge of the executive officers of the Company, all due
diligence materials regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company to the Purchasers
(other than the FF Investor) and to the FF Beneficial Investor are, when taken
together with the Schedule of Exceptions, true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

4.16 Contracts. Each franchise, contract or other document of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents under the Securities Act and the rules and regulations
promulgated thereunder (collectively, the “Material Contracts”) is so described
or filed.

 

6



--------------------------------------------------------------------------------

4.17 Properties and Assets. The Company owns or leases all such properties as
are necessary to the conduct of its operations as presently conducted.

4.18 Compliance. Except as would not result in a Material Adverse Effect:
(i) the Company is and has been in compliance with statutes, laws, ordinances,
rules and regulations applicable to the Company for the ownership, testing,
development, manufacture, packaging, processing, use, labeling, storage, or
disposal of any product manufactured by or on behalf of the Company or
out-licensed by the Company (a “Company Product”), including without limitation,
the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq., the Public
Health Service Act, 42 U.S.C. § 262, similar laws of other governmental entities
and the regulations promulgated pursuant to such laws (collectively, “Applicable
Laws”); (ii) the Company possesses all licenses, certificates, approvals,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws and/or for the ownership of its properties or the conduct
of its business as it relates to a Company Product and as described in the SEC
Documents (collectively, “Authorizations”) and such Authorizations are valid and
in full force and effect and the Company is not in violation of any term of any
such Authorizations; (iii) the Company has not received any written notice of
adverse finding, warning letter or other written correspondence or notice from
the U.S. Food and Drug Administration (the “FDA”) or any other governmental
entity alleging or asserting noncompliance with any Applicable Laws or
Authorizations relating to a Company Product; (iv) the Company has not received
written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
entity or third party alleging that any Company Product, operation or activity
related to a Company Product is in violation of any Applicable Laws or
Authorizations or has any knowledge that any such governmental entity or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding, nor, to the Company’s knowledge, has there been any
noncompliance with or violation of any Applicable Laws by the Company that would
reasonably be expected to require the issuance of any such written notice or
result in an investigation, corrective action, or enforcement action by the FDA
or similar governmental entity with respect to a Company Product; (v) the
Company has not received written notice that any governmental entity has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Authorizations or has any knowledge that any such governmental entity has
threatened or is considering such action with respect to a Company Product; and
(vi) the Company has filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete, correct and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission). To the Company’s knowledge, neither the Company nor any of its
directors, officers, employees or agents, has made, or caused the making of, any
false statements on, or material omissions from, any other records or
documentation prepared or maintained to comply with the requirements of the FDA
or any other governmental entity.

4.19 Taxes. The Company has filed all tax returns that are required to be filed
or has requested extensions thereof (except in any case in which the failure so
to file would not have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as contemplated in the
SEC Documents) and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the

 

7



--------------------------------------------------------------------------------

foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as contemplated in the SEC Documents.

4.20 Transfer Taxes. There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Shares.

4.21 Investment Company. The Company is not, and, after giving effect to the
offering and sale of the Shares, will not be, an “investment company” as defined
in the Investment Company Act of 1940, as amended.

4.22 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are
reasonable and customary in the business in which it is engaged; all policies of
insurance and fidelity or surety bonds insuring the Company or its businesses,
assets, employees, officers and directors are in full force and effect; the
Company is in compliance with the terms of such policies and instruments in all
material respects; and there are no claims by the Company under any such policy
or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; the Company has not been refused
any insurance coverage sought or applied for; and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.

4.23 Price of Common Stock. The Company has not taken, directly or indirectly,
any action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Shares.

4.24 Governmental Permits, Etc. The Company possesses all licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct its business, and the Company has not received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business.

4.25 Internal Control over Financial Reporting; Sarbanes-Oxley Matters. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any

 

8



--------------------------------------------------------------------------------

differences. The Company’s internal controls over financial reporting are
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles and the Company is not
aware of any material weakness in its internal controls over financial
reporting. The Company maintains “disclosure controls and procedures” (as such
term is defined in Rule 13a-15(e) under the Exchange Act); such disclosure
controls and procedures are effective.

4.26 Foreign Corrupt Practices. The Company is not nor, to the knowledge of the
Company, any director, officer, agent, or employee of the Company is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company.

4.27 Labor. No labor problem or dispute with the employees of the Company exists
or, to the knowledge of the Company, is threatened, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its
principal suppliers or contractors, that could have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business,
except as contemplated in the SEC Documents.

4.28 ERISA. None of the following events has occurred or exists: (i) a failure
to fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur:
(i) a material increase in the aggregate amount of contributions required to be
made to all Plans in the current fiscal year of the Company compared to the
amount of such contributions made in the most recently completed fiscal year of
the Company; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Company compared to the amount of such obligations in the
most recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that could have a Material
Adverse Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Company related to their employment that could have a Material
Adverse Effect. For purposes of this paragraph, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company may have any liability.

 

9



--------------------------------------------------------------------------------

4.29 Environmental Laws. The Company (i) is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received and is in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
business and (iii) has not received notice of any actual or potential liability
under any environmental law, except where such non-compliance with Environmental
Laws, failure to receive required permits, licenses or other approvals, or
liability would not, individually or in the aggregate, have a Material Adverse
Effect, whether or not arising from transactions in the ordinary course of
business. The Company has not been named as a “potentially responsible party”
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended.

4.30 Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

4.31 OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent or employee of the Company (i) is currently subject to
any sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (such sanctions,
collectively, “Sanctions” and such persons, collectively, “Sanction Persons”) or
(ii) will, directly or indirectly, use the proceeds of this offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person in any manner that will result in a violation of
any economic Sanctions by, or could result in the imposition of Sanctions
against, any person (including any person participating in the offering, whether
as underwriter, advisor, investor or otherwise). Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, or employee of the
Company is a person that is, or is 50% or more owned or otherwise controlled by
a person that is: (x) the subject of any Sanctions; or (y) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions that broadly prohibit dealings with that country or territory
(currently, Cuba, Iran, North Korea, Sudan, and Syria) (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”). Except as has been
disclosed to the Purchasers (other than the FF Investor) and the FF Beneficial
Investor, or is not material to the analysis under any Sanctions, the Company
has not engaged in any dealings or transactions with or for the benefit of a
Sanctioned Person, or with or in a Sanctioned Country, in the preceding three
years, nor does the Company have any plans to increase its dealings or
transactions with Sanctioned Persons or with or in Sanctioned Countries.

 

10



--------------------------------------------------------------------------------

4.32 Compliance in Clinical Trials. The clinical studies and tests conducted by
the Company or on behalf of the Company, have been and, if still pending, are
being conducted in all material respects pursuant to all Applicable Laws and
Authorizations; the descriptions of the results of such clinical studies and
tests contained in the SEC Documents are accurate and complete in all material
respects and fairly present the data derived from such clinical studies and
tests; the Company is not aware of any clinical studies or tests, the results of
which the Company believes reasonably call into question the research,
nonclinical or clinical study or test results described or referred to in the
SEC Documents when viewed in the context in which such results are described;
and the Company has not received any written notices or correspondence from any
governmental entity requiring the termination, suspension or material
modification of any clinical study or test conducted by or on behalf of the
Company.

SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

5.1 Each Purchaser (other than the FF Investor for the purposes of Sections
5.1(b), 5.1(c), 5.1(d), 5.1(k), 5.1(h)(i), 5.1(h)(ii), 5.1(h)(v), 5.1(p) and
5.1(q) and the second and third sentence of Section 5.1(f)), severally and not
jointly, represents and warrants to and covenants with the Company that:

(a) Such Purchaser (if an entity) is a validly existing corporation, limited
partnership, limited liability company, trust, pension plan, or government plan
and has all requisite corporate, partnership, limited liability company or other
requisite organizational power and authority to enter into and consummate the
transactions contemplated by the Transaction Documents and to carry out its
obligations hereunder and thereunder, and to invest in the Shares pursuant to
this Agreement.

(b) Such Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Shares and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby.

(c) Such Purchaser has had an opportunity to receive, review and understand all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Shares, and has conducted and
completed its own independent due diligence. Such Purchaser acknowledges that
the Company has made available the SEC Documents. Based on the information such
Purchaser has deemed appropriate, and without reliance upon any placement agent,
it has independently made its own analysis and decision to enter into the
Transaction Documents. Such Purchaser is relying exclusively on the contents of
the Transaction Documents and its own sources of information, investment
analysis and due diligence (including professional advice it deems appropriate)
with respect to the execution, delivery and performance of the Transaction
Documents, the Shares and the business, condition (financial and otherwise),
management, operations, properties and prospects of the Company, including but
not limited to all business, legal, regulatory, accounting, credit and tax
matters.

 

11



--------------------------------------------------------------------------------

(d) The Shares to be received by such Purchaser hereunder will be acquired for
such Purchaser’s own account, not as nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of the Securities
Act.

(e) Such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws.

(f) Such Purchaser is not a broker-dealer registered with the Commission under
the Exchange Act or an entity engaged in a business that would require it to be
so registered. Such Purchaser understands that the Shares are characterized as
“restricted securities” under the U.S. federal securities laws inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the securities purchased hereunder
except in compliance with the Securities Act, applicable blue sky laws, and the
rules and regulations promulgated thereunder.

(g) Such Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act.

(h) Such Purchaser has determined based on its own independent review and such
professional advice as it deems appropriate that its purchase of the Shares and
participation in the transactions contemplated by the Transaction Documents
(i) are fully consistent with its financial needs, objectives and condition,
(ii) comply and are fully consistent with all investment policies, guidelines
and other restrictions applicable to such Purchaser, (iii) have been duly
authorized and approved by all necessary action, (iv) do not and will not
violate or constitute a default under such Purchaser’s charter, by-laws or other
constituent document or, to the extent defaults would have a material effect on
the Purchaser’s ability to perform its obligations under this Agreement, under
any law, rule, regulation, agreement or other obligation by which such Purchaser
is bound and (v) are a fit, proper and suitable investment for such Purchaser,
notwithstanding the substantial risks inherent in investing in or holding the
Shares.

(i) The execution, delivery and performance by such Purchaser of the Transaction
Documents to which such Purchaser is a party have been duly authorized and each
has been duly executed and when delivered will constitute the valid and legally
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.

 

12



--------------------------------------------------------------------------------

(j) Such Purchaser is not a broker or dealer registered pursuant to Section 15
of the Exchange Act (a “registered broker-dealer”). Purchaser is not party to
any agreement for distribution of any of the Shares.

(k) Such Purchaser shall have completed or caused to be completed and delivered
to the Company at no later than the Closing Date, the Purchaser Questionnaire
and the Selling Stockholder Questionnaire for use in preparation of the
registration statement meeting the requirements set forth in the Registration
Rights Agreement and covering the resale by the Purchasers of the Registrable
Securities (as defined in the Registration Rights Agreement) (the “Registration
Statement”), and the answers to the Purchaser Questionnaire and the Selling
Stockholder Questionnaire are true and correct in all material respects as of
the date of this Agreement and will be true and correct as of the Closing and
the effective date of the Registration Statement; provided, that the Purchasers
shall be entitled to update such information by providing notice thereof to the
Company before the effective date of such Registration Statement.

(l) Such Purchaser understands that no United States federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Shares.

(m) Such Purchaser has no present intent to effect a “change of control” of the
Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.

(n) Such Purchaser has not taken any of the actions set forth in, or is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.

(o) Such Purchaser did not learn of the investment in the Shares as a result of
any general solicitation or general advertising.

(p) Such Purchaser’s residence (if an individual) or offices in which its
investment decision with respect to the Shares was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.

(q) Such Purchaser (including any person controlling, controlled by, or under
common control with such Purchaser, as the term “control” is defined pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the “HSR Act”)) in connection with the consummation of
the transactions contemplated by this Agreement will not be required to and will
not complete a filing with the U.S. government pursuant to the HSR Act.

5.2 Other than consummating the transactions contemplated hereunder, such
Purchaser has not, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, directly or indirectly executed any purchases
or sales, including all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock) (“Short Sales”), of the
securities of the Company during the period commencing as of the time that such
Purchaser was first contacted by the Company or any other person regarding the
transactions contemplated

 

13



--------------------------------------------------------------------------------

hereby and ending immediately prior to the Effective Date. Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Shares covered by this Agreement. Other than
to other persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

5.3 Purchaser understands that nothing in this Agreement or any other materials
presented to Purchaser in connection with the purchase and sale of the Shares
constitutes legal, tax or investment advice. Purchaser has, or, in the case of
the FF Investor, the FF Beneficial Investor has, consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.

5.4 Legends.

(a) Purchaser understands that, until such time as the Shares have been sold
pursuant to the Registration Statement or the Shares may be sold pursuant to
Rule 144 under the Securities Act (“Rule 144”) without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the certificate or book entry notations evidencing the Shares may bear one or
more legends in substantially the following form and substance:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS
AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 

14



--------------------------------------------------------------------------------

In addition, certificates or book entry notations representing the Shares may
contain:

(i) Any legend required by the laws of the State of California, including any
legend required by the California Department of Corporations.

(ii) Any legend required by the blue sky laws of any other state to the extent
such laws are applicable to the sale of such Shares hereunder.

(iii) A legend regarding affiliate status of the Purchasers set forth in
Schedule 1 hereto, in the form included therein.

(b) The Company agrees that at such time as such legend is no longer required
under this section, it will, no later than three business days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Shares, and if such Shares are certificated, issued
with a restrictive legend, together with such representations and covenants of
such Purchaser or such Purchaser’s executing broker as the Company may
reasonably require in connection therewith, deliver or cause to be delivered to
such Purchaser a book entry position representing such shares that is free from
any legend referring to the Securities Act. The Company shall not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this section. To
the extent that certificates or book entry positions are issued representing the
Shares, such certificates or book entry positions subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to the
Purchasers by crediting the account of such Purchaser’s prime broker with the
Depository Trust Company (“DTC”). All costs and expenses related to the removal
of the legends and the reissuance of any Shares shall be borne by the Company.

(c) The restrictive legend set forth in this section above shall be removed and
the Company shall issue a certificate or book entry position without such
restrictive legend or any other restrictive legend to the holder of the
applicable shares upon which it is stamped or issue to such holder by electronic
delivery with the applicable balance account at DTC or in physical certificated
shares, if appropriate, if (i) such Shares are registered for resale under the
Securities Act (provided that, if the Purchaser is selling pursuant to an
effective registration statement registering the Shares for resale, the
Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and such Purchaser is not aware or has not
been notified by the Company that such registration statement has been withdrawn
or suspended, and only as permitted by such registration statement); (ii) such
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
affiliate of the Company); or (iii) such Shares are eligible for sale without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions. Subject to receipt of such representations, and
covenants as are contemplated hereby, following the earlier of (i) the effective
date of the Registration Statement or (ii) Rule 144 becoming available for the
resale of the Shares, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to the
Shares and without volume or manner-of-sale restrictions, the Company shall
issue to the Company’s transfer agent the instructions with respect to legend
removal consistent with this section. Any fees (with respect to the transfer
agent, the Company’s counsel or otherwise) associated with the issuance of such
opinion or the removal of such legend shall be borne by the Company.

 

15



--------------------------------------------------------------------------------

5.5 Restricted Shares. Purchaser understands that the Shares are characterized
as “restricted securities” under the federal securities laws inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such Shares may be
resold without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is familiar
with Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

5.6 Exculpation Among Purchasers. Purchaser acknowledges that it is not relying
upon any other Purchaser, or any officer, director, employee, agent, partner,
member or affiliate of any such other Purchaser, in making its investment or
decision to invest in the Company. Purchaser agrees that neither any Purchaser
nor the respective controlling Persons, officers, directors, partners, agents,
or employees of any Purchaser shall be liable to any other Purchaser for any
action heretofore taken or omitted to be taken by any of them in connection with
the purchase of the Shares.

SECTION 6. CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

Without prejudice to Section 8.1 in the case of the sale, issuance and delivery
of Shares to the FF Investor, the Company’s obligation to complete the sale and
issuance of the Shares and deliver Shares to each Purchaser, individually, as
set forth in the Schedule of Purchasers at the Closing shall be subject to the
following conditions to the extent not waived by the Company:

6.1 Receipt of Payment. The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Shares being purchased by such Purchaser at the Closing
as set forth in the Schedule of Purchasers.

6.2 Representations and Warranties. The representations and warranties made by
the Purchasers in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.

6.3 Receipt of Executed Documents. Such Purchaser shall have executed and
delivered to the Company the Registration Rights Agreement, the Purchaser
Questionnaire and the Selling Stockholder Questionnaire.

 

16



--------------------------------------------------------------------------------

SECTION 7. CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING.

Without prejudice to Section 8.2 in the case of FF Investor, each Purchaser’s
obligation to accept delivery of the Shares and to pay for the Shares shall be
subject to the following conditions to the extent not waived by such Purchaser:

7.1 Representations and Warranties. The representations and warranties made by
the Company in Section 4 hereof shall be true and correct in all material
respects as of, and as if made on, the date of this Agreement and as of the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct as of such earlier date.

7.2 Performance. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

7.3 Receipt of Executed Registration Rights Agreement. The Company shall have
executed and delivered to the Purchasers the Registration Rights Agreement.

7.4 Legal Opinion. The Investors shall have received an opinion of Latham &
Watkins LLP, special counsel to the Company, dated as of the Closing Date, in
form and substance reasonably acceptable to the Investors.

7.5 Certificate. Each Purchaser shall have received a certificate signed by the
Chief Executive Officer or the Chief Financial Officer to the effect that the
representations and warranties of the Company in Section 4 hereof are true and
correct in all material respects as of, and as if made on, the date of this
Agreement and as of the Closing Date and that the Company has satisfied in all
material respects all of the conditions set forth in this Section 7.

7.6 Good Standing. The Company is validly existing as a corporation in good
standing under the laws of Delaware.

7.7 Nasdaq Approval. The Company shall have filed with NASDAQ a Notification
Form: Listing of Additional Shares for the listing of the Shares.

7.8 Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

7.9 Stop Orders. No stop order or suspension of trading shall have been imposed
by the NASDAQ Global Market, the Commission or any other governmental regulatory
body with respect to public trading in the Common Stock (any such order or
suspension, a “Suspension”).

SECTION 8. ADDITIONAL CONDITIONS TO SALE OF SHARES TO THE FF INVESTOR.

8.1 Without prejudice to Section 6, the Company’s obligation to complete the
sale and issuance of the Shares and deliver Shares to the FF Investor, as set
forth in the Schedule of Purchasers at the Closing shall be subject to the
following conditions unless waived by the Company:

(a) Receipt of Executed Documents. The FF Beneficial Investor and the FF
Investor shall have executed and delivered to the Company the FF Side Letter.
The FF Beneficial Investor shall have executed and delivered to the Company the
Registration Rights Agreement, the Purchaser Questionnaire and the Selling
Stockholder Questionnaire.

 

17



--------------------------------------------------------------------------------

(b) Representations and Warranties. The representations and warranties made by
the FF Beneficial Investor in Section 14.14 hereof shall be true and correct in
all material respects when made, and shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date. The FF Beneficial Investor shall have performed in
all material respects all obligations and covenants herein required to be
performed by them on or prior to the Closing Date.

8.2 Without prejudice to Section 7, the FF Investor’s obligation to accept
delivery of the Shares set forth in the Schedule of Purchasers at the Closing
and to pay for the Shares shall be subject to the Company having executed and
delivered to the FF Investor and the FF Beneficial Investor the FF Side Letter.

SECTION 9. TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS.

9.1 This Agreement may be terminated, on a Purchaser-by-Purchaser basis, as
follows:

(a) upon the mutual written consent of the Company and such Purchaser;

(b) by the Company if any of the conditions set forth in Sections 6 and 8.1 (as
applicable to such Purchaser) shall have become incapable of fulfillment, and
shall not have been waived by the Company or satisfied by September 30, 2016; or

(c) by such Purchaser if any of the conditions set forth in Sections 7 and 8.2
(as applicable to such Purchaser) shall have become incapable of fulfillment,
and shall not have been waived by the Purchaser or satisfied by September 30,
2016;

provided, however, that, except in the case of clauses (b) and (c) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

9.2 If this Agreement is terminated by either the Company or a Purchaser
pursuant to the provisions of Section 9.1, this Agreement with respect to the
Company and such Purchaser shall (and, in the case of the FF Investor, the FF
Beneficial Investor) forthwith become void and there shall be no further
obligations on the part of the Company or such Purchaser (and, in the case of
the FF Investor, the FF Beneficial Investor) or their respective stockholders,
directors, officers, employees, agents or representatives, except for rights and
obligations that had accrued hereunder prior to such termination and the
provisions of Sections 11.6 with respect to the Confidentiality Obligations (as
defined below), 11.7, 12, 13 and 14, which shall survive any termination of this
Agreement; provided, that nothing in this Section 8 shall be deemed (i) to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents, or (ii) to
impair the right of any party to compel specific performance by any other party
of its obligations under this Agreement or the other Transaction Documents, in
either case, which may have arisen prior to termination of this Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 10. BROKER’S FEES.

The Company and each Purchaser (severally and not jointly), other than the FF
Investor, hereby represent that there are no brokers or finders entitled to
compensation, commissions, placement agent’s fees or similar payments in
connection with the sale of the Shares, and shall indemnify each other for any
such fees for which they are responsible.

SECTION 11. ADDITIONAL AGREEMENTS OF THE PARTIES.

11.1 NASDAQ Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on the NASDAQ Global Market
and, in accordance, therewith, will use commercially reasonable efforts to
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such market or exchange, as applicable.

11.2 Access to Information. From the date hereof until the Closing, the Company
will make reasonably available to the Investors’ representatives, consultants
and their respective counsels for inspection, such information and documents as
the Investor reasonably requests, and will make available at reasonable times
and to a reasonable extent officers and employees of the Company to discuss the
business and affairs of the Company.

11.3 Termination of Covenants. The provisions of Sections 11.1-11.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable Shares
(as such term is defined in the Registration Rights Agreement) shall terminate.

11.4 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares and to provide a copy thereof, promptly upon request of
any Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Shares for, sale to the Purchaser at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Purchaser.

11.5 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchasers, or that will be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any trading market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.

 

19



--------------------------------------------------------------------------------

11.6 Short Sales and Confidentiality After the Date Hereof. Each Purchaser
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Except (x) as required by applicable law or the
listing rules of any applicable national or regional securities exchange, (y) as
required to be disclosed in filings or other submissions to any court,
regulatory body, administrative agency, governmental body, arbitrator or other
legal authority having jurisdiction over a party hereto made to obtain necessary
consents, approvals or filings, or (z) as provided by the terms and provisions
of the existing confidentiality and non-use obligations of the parties hereto,
or as provided in the FF Side Letter, each Purchaser covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction) (such obligations, the “Confidentiality
Obligations”). Each Purchaser understands and acknowledges that the Commission
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to effectiveness of a resale registration
statement with securities included in such registration statement would be a
violation of Section 5 of the Securities Act, as set forth in Item 239.10 of the
Securities Act Rules Compliance and Disclosure Interpretations compiled by the
Office of Chief Counsel, Division of Corporation Finance.

11.7 Securities Laws Disclosure; Publicity. By 5:00 P.M., New York City time, on
the trading day immediately following the Effective Date, the Company shall
issue a press release disclosing the material terms of the transactions
contemplated hereby. On or before 9:00 A.M., New York City time, on the third
trading day immediately following the execution of this Agreement, the Company
will file a Current Report on Form 8-K (the “8-K”) with the Commission
describing the material terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the agreements required to be filed
in connection therewith). Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Investor, or include the name of any Investor
in any public filing with the Commission or any regulatory agency or NASDAQ,
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld, conditioned or delayed, except: (a) as required by
federal securities law in connection with (i) any registration statement
contemplated by the Registration Rights Agreement and (ii) the filing of final
Transaction Documents with the Commission; (b) the filing of a Form D with the
Commission under the Securities Act and (c) to the extent such disclosure is
required by law or NASDAQ regulations, in which case the Company shall provide
the Investor with prior notice of such disclosure permitted under this clause
(c). As of the time of the filing of the 8-K, no Investor shall be in possession
of any material, non-public information received from the Company, any
subsidiary of the Company or any of their respective officers, directors,
employees or agents, pursuant to the transactions contemplated by this Agreement
that is not disclosed in the 8-K, press release or other disclosure by the
Company that complies with the requirements of Regulation FD.

11.8 Confirmation of Securities Holdings. Upon request of an Investor, as long
as such Investor is a record holder of the Shares, the Company will use
commercially reasonable efforts to cause the transfer agent of the Shares to
provide confirmation of such Investor’s Common Stock holdings.

 

20



--------------------------------------------------------------------------------

SECTION 12. INDEMNIFICATION.

12.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Investors, the officers, directors, partners, members, and
employees of each Purchaser, each Person who controls any such Investor (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members and employees of each such
controlling Person (each, an “Indemnified Party”), against any losses, claims,
damages, liabilities or expenses, joint or several, to which such Indemnified
Party may become subject under the Securities Act, the Exchange Act, or any
other federal or state statutory law or regulation, or at common law (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based in whole or in part on the inaccuracy in the representations and
warranties of the Company contained in this Agreement or the failure of the
Company to perform its obligations hereunder, and will reimburse each
Indemnified Party for legal and other expenses reasonably incurred as such
expenses are reasonably incurred by such Indemnified Party in connection with
investigating, defending, settling, compromising or paying such loss, claim,
damage, liability, expense or action; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) the failure of such
Indemnified Party to comply with the covenants and agreements contained in
Sections 5 and 11.6 above respecting sale of the Shares, or (ii) the inaccuracy
of any representations made by such Indemnified Party herein.

12.2 Indemnification by Investors. Each Investor shall severally, and not
jointly, indemnify and hold harmless the other Purchasers and the Company, its
directors, officers, and employees, each Person who controls the Company (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act) and the directors, officers, partners, members or employees of such
controlling Persons, against any losses, claims, damages, liabilities or
expenses to which the Company, each of its directors or each of its controlling
Persons may become subject, under the Securities Act, the Exchange Act, or any
other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Investor) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any failure by such
Investor to comply with the covenants and agreements contained in Sections 5 and
11.6 above respecting the sale of the Shares unless such failure by such
Investor is directly caused by the Company’s failure to provide written notice
of a Suspension to such Investor or (ii) the inaccuracy of any representation
made by such Investor herein, in each case to the extent, and will reimburse the
Company, each of its directors, and each of its controlling Persons for any
legal and other expense reasonably incurred, as such expenses are reasonably
incurred by the Company, each of its directors, and each of its controlling
Persons in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. No Investor
shall be liable for the indemnification obligations of any other Investor.

 

21



--------------------------------------------------------------------------------

SECTION 13. NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows:

if to the Company, to:

Ardelyx, Inc.

34175 Ardenwood Blvd., Suite 200

Fremont, California 94555

Attention: Chief Executive Officer

E-Mail: mraab@ardelyx.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Mark Roeder

E-Mail: mark.roeder@lw.com

or to such other person at such other place as the Company shall designate to
the Investors in writing; and

if to the Investors, at the address as set forth at the end of this Agreement,
or at such other address or addresses as may have been furnished to the Company
in writing.

SECTION 14. MISCELLANEOUS.

14.1 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended with respect to
the Company and a Purchaser only with the written consent of the Company and
such Purchaser and, in the case, of the FF Investor, the Beneficial Investor.

14.2 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

14.3 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

14.4 Replacement of Shares. If the Shares are certificated and any certificate
or instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence

 

22



--------------------------------------------------------------------------------

reasonably satisfactory to the Company and the Company’s transfer agent of such
loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

14.5 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein and no action taken by any Investor pursuant
hereto, shall be deemed to constitute the Investor as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose.

14.6 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of San Francisco. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City San Francisco
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

14.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute

 

23



--------------------------------------------------------------------------------

but one instrument, and shall become effective when one or more counterparts
have been signed by each party hereto and delivered to the other parties. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile of “.pdf”
signature were the original thereof.

14.8 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

14.9 Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, and, in the case
of the FF Beneficial Investor and the Company, the FF Side Letter, constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof. As among the Company, the FF Investor and
the FF Beneficial Investor, the provisions of the FF Side Letter will prevail
over the provisions of this Agreement to the extent of any inconsistency.

14.10 Payment of Fees and Expenses. Each of the Company and the Investors shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

14.11 Survival. The representations, warranties, covenants and agreements made
in this Agreement shall survive any investigation made by the Company or the
Investors and the Closing.

14.12 Waiver of Potential Conflicts of Interest. Each of the Investors and the
Company acknowledges that Latham & Watkins LLP (“Latham”) may have represented
and may currently represent certain of the Investors. In the course of such
representation, Latham may have come into possession of confidential information
relating to such Investors. Each of the Investors and the Company acknowledges
that Latham is representing only the Company in this transaction. By executing
this Agreement, each of the Investors and the Company hereby waives any actual
or potential conflict of interest which has or may arise as a result of Latham’s
representation of such persons and entities, and represents that it has had the
opportunity to consult with independent counsel concerning the giving of this
waiver.

14.13 Assignment. The rights of the FF Investor hereunder may be assigned in
whole or in part to a Permitted Transferee (as defined in the FF Side Letter)
(but only with all restrictions and obligations set forth in this Agreement);
provided, however, (i) the FF Investor shall, within five (5) days prior to such
assignment, furnish to the Company written notice of the name and address of
such Permitted Transferee, details of its status as a Permitted Transferee and
details of the Registrable Securities with respect to which such registration
rights are being assigned, (ii) the Permitted Transferee, prior to or
simultaneously with such transfer or assignment, shall agree in writing to be
subject to and bound by all restrictions and obligations set forth in this

 

24



--------------------------------------------------------------------------------

Agreement, and (iii) such transfer or assignment shall be effective only if
immediately following such transfer or assignment the further disposition of
such Registrable Securities by the Permitted Transferee is restricted under the
Securities Act and other applicable securities laws.

14.14 Representations and Warranties of the FF Beneficial Investor. The FF
Beneficial Investor represents and warrants to the Company that each of the
representations and warranties made by the Purchasers in Section 5 (other than
those in Section 5.1(p)), substituting references to “Purchaser” with “FF
Beneficial Investor”, are true and correct as of the date hereof and shall be
true and correct as of the Closing; provided that, in the case of
Section 5.1(k), the FF Beneficial Investor gives this representations and
warranties set out there only in respect of FF Beneficial Investor’s completion
and delivery of, and answers to, the Purchaser Questionnaire and the Selling
Stockholder Questionnaire and, for the avoidance of doubt, not the FF Investor’s
completion, delivery and answers; provided further that the FF Beneficial
Investor represents and warrants to the Company that the FF Beneficial
Investor’s offices in which its investment decision with respect to the Shares
was made are located at the address indicated for the FF Beneficial Investor in
the Purchaser Questionnaire delivered by the FF Beneficial Investor. The FF
Investor hereby represents that it is acquiring the Shares as custodian for the
FF Beneficial Investor and not with a view to, or for sale in connection with,
the distribution thereof within the meaning of the Securities Act.

14.15 FF Investor Limitation of Liability. The FF Investor enters into and is
liable under (a) this Agreement, (b) any other document or agreement which the
FF Investor may provide under this Agreement (including without limitation the
Registration Rights Agreement and the FF Side Letter) and (c) any document or
agreement executed by the Company or any other person as agent or attorney of
the FF Investor under this Agreement only in its capacity as custodian for the
FF Beneficial Investor and to the extent that it is actually indemnified by the
FF Beneficial Investor. To the extent this paragraph operates to reduce the
amounts for which the FF Investor would otherwise be liable to any person, the
FF Beneficial Investor will pay or procure the payment of such amounts to such
person.

[Signature pages follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

ARDELYX, INC. By:  

/s/ Michael Raab

Name:   Michael Raab Title:   President and Chief Executive Officer

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written

 

  

    PURCHASER:

 

EXECUTED on behalf of THE NORTHERN TRUST COMPANY (ABN 62 126 279 918), a company
incorporated in the State of Illinois in the United States of America, in its
capacity as custodian for Future Fund Investment Company No.4 Pty Ltd, by

 

Jonathan Carstens

being a person who, in accordance with the laws of that territory, is acting
under the authority of the company in the presence of:

 

/s/ Stephen Dyason

 

Signature of witness

 

STEPHEN DYASON

 

 

Name of witness (block letters)

Level 43, 120 Collins St,

Melbourne, VIC, 3000 Australia.

 

 

Address of witness

 

Date: July 15, 2016

  

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

)

 

/s/ Jonathan Carstens

 

By executing this agreement the signatory warrants that the signatory is duly
authorized to execute this agreement on behalf of THE NORTHERN TRUST COMPANY

     Address:      The Northern Trust Company      Level 47, 80 Collins Street
     Melbourne VIC 3000 Australia

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 

PURCHASERS:

    FF BENEFICIAL INVESTOR:

  Signed for and on behalf of Future Fund Investment Company No. 4 Pty Ltd by:  
   

Paul Mann

   

/s/ Paul Mann

  Name of Director    

Signature of Director

15/7/16

 

 

 

   

 

Date

 

Address:

 

Future Fund Investment Company No. 4 Pty Ltd

Level 43, 120 Collins Street

Melbourne VIC 3000 Australia

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: New Enterprise Associates 12, Limited Partnership By:  

/s/ Louis S. Citron

Name:  

Louis S. Citron

Title:  

Chief Legal Officer

Address:  

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

Email:  

####@NEA.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: NEA 15 Opportunity Fund, L.P. By:  

/s/ Louis S. Citron

Name:  

Louis S. Citron

Title:  

Chief Legal Officer

Address:  

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

Email:  

####@NEA.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: New Enterprise Associates 15, L.P. By:  

/s/ Louis S. Citron

Name:  

Louis S. Citron

Title:  

Chief Legal Officer

Address:  

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

Email:  

####@NEA.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: EcoR1 Capital Fund Qualified, LP By:  

/s/ Oleg Nodelman

Name:  

Oleg Nodelman

Title:  

Manager, EcoR1 Capital LLC, GP

Address:  

409 Illinois Street

San Francisco, CA 94158

Email:  

####@ecor1cap.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: EcoR1 Capital Fund, LP By:  

/s/ Oleg Nodelman

Name:  

Oleg Nodelman

Title:  

Manager, EcoR1 Capital LLC, GP

Address:  

409 Illinois Street

San Francisco, CA 94158

Email:  

####@ecor1cap.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: Quadrille Ardelyx, LLC By:  

/s/ Jerome Chevalier

Name:  

Jerome Chevalier

Title:  

Partner

Address:  

c/o Quadrille Capital

16 Place de la Madeleine

75008 Paris

France

Email:  

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: Cormorant Global Healthcare Maser Fund, LP

/s/ Bihua Chen

By:  

Cormorant Gobal Healthcare GP, LLC

Name:  

Bihua Chen, Managing Member of the GP

Address:  

200 Clarendon Street, 52nd Floor

Boston, MA 02116

Email:  

####@cormorant-asset.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: CRMA SPV, L.P.

/s/ Bihua Chen

By:  

Cormorant Asset Management, LLC

Name:  

Bihua Chen, Managing Member of the Special

Limited Partner

Address:  

PO Box 309

Ugland House

Grand Cayman

KY1-1104 Cayman Islands

Email:  

####@cormorant-asset.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: Rock Springs Capital Master Fund LP By:   Rock Springs General
Partner LLC By:  

/s/ Kris H. Jenner

Name:  

Kris H. Jenner

Title:  

Managing Member

Address:  

650 S. Exeter Street, Ste 1070

Baltimore, MD 21202

Email:  

####@rockspringcapital.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: RA CAPITAL HEALTHCARE FUND, L.P. By:   RA Capital Management, LLC
Its:   General Partner

By:  

/s/ Nicholas McGrath

Name:  

Nicholas McGrath

Title:  

Authorized Signatory

Address:  

20 Park Plaza, Suite 1200

Boston, MA 02116

Email:  

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: Blackwell Partners LLC – Series A By:  

/s/ Abayomi A. Adigun

Name:  

Abayomi A. Adigun

Title:  

Investment Advisor

DUMAC, Inc., Authorized Agent

By:  

/s/ Jannine M. Lall

Name:  

Jannine M. Lall

Title:  

Controller

DUMAC, Inc., Authorized Agent

Address:  

DUMAC, Inc.

280 S. Mangum Street, Suite 210

Durham, NC 27701

Email:  

####@dumac.edu

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: DEERFIELD SPECIAL SITUATIONS FUND, L.P. By:   Deerfield Mgmt, L.P.  
General Partner   By: J.E. Flynn Capital, LLC           General Partner

By:  

/s/ David J. Clark

Name:  

David J. Clark

Title:  

Authorized Signatory

Address:  

780 Third Avenue, 37th Floor

New York, NY 10017

Email:  

####@deerfield.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: DAFNA LifeScience LP By:  

/s/ Fariba Ghodsian

Name:  

Fariba Ghodsian

Title:  

C.I.O.

Address:  

10990 Wilshire Boulevard, Suite 1400

Los Angeles, CA 90024

Email:  

####@DAFNACapital.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: DAFNA LifeScience Select LP By:  

/s/ Fariba Ghodsian

Name:  

Fariba Ghodsian

Title:  

C.I.O.

Address:  

10990 Wilshire Boulevard, Suite 1400

Los Angeles, CA 90024

Email:  

####@DAFNACapital.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: First BioMed, L.P. By:  

/s/ Neal K. Stearns

Name:  

Neal K. Stearns

Title:  

Senior Managing Director

Address:  

399 Park Avenue

New York, NY 10022

Email:  

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: First Health, L.P. By:  

/s/ Neal K. Stearns

Name:  

Neal K. Stearns

Title:  

Senior Managing Director

Address:  

399 Park Avenue

New York, NY 10022

Email:  

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: First BioMed Portfolio, L.P. By:  

/s/ Neal K. Stearns

Name:  

Neal K. Stearns

Title:  

Senior Managing Director

 

Address:  

399 Park Avenue

New York, NY 10022

Email:  

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: First Health Limited By:  

/s/ Neal K. Stearns

Name:  

Neal K. Stearns

Title:  

Senior Managing Director

Address:  

399 Park Avenue

New York, NY 10022

Email:  

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: First Health Associates, L.P. By:  

/s/ Neal K. Stearns

Name:  

Neal K. Stearns

Title:  

Senior Managing Director

Address:  

399 Park Avenue

New York, NY 10022

Email:  

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: T. Rowe Price Health Sciences Fund, Inc. TD Mutual Funds - TD Health
Sciences Fund VALIC Company I - Health Sciences Fund T. Rowe Price Health
Sciences Portfolio John Hancock Variable Insurance Trust - Health Sciences Trust
John Hancock Funds II - Health Sciences Fund     Each account, severally and not
jointly By: T. Rose Price Associates, Inc., Investment Adviseror Subadviser, as
applicable By:  

/s/ Ziad Bakri

Name:  

Ziad Bakri

Title:  

Vice President

T. Rowe Price New Horizons Fund, Inc. T. Rowe Price New Horizons Trust T. Rowe
Price U.S. Equities Trust New York City Deferred Compensation Plan     Each
account, severally and not jointly By: T. Rose Price Associates, Inc.,
Investment Adviser By:  

/s/ Ziad Bakri

Name:  

Ziad Bakri

Title:  

Vice President

Address: T. Rowe Price Associates, Inc. 100 E. Pratt Street Baltimore, MD 21202
Email: #####@troweprice.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS: Perceptive Life Science Master Fund Ltd. By:  

/s/ James H. Mannix

Name:  

James H. Mannix

Title:  

C.O.O.

Address:  

Perceptive Advisors LLC

51 Astor Place, 10th Floor

New York, NY 10003

Email: ####@perceptivelife.com

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Name and Address

   Number of
Shares      Aggregate
Purchase Price of
Shares  

The Northern Trust Company, as custodian for Future Fund Investment Company No.4
Pty Ltd

Level 47, 80 Collins Street, Melbourne, Victoria 3000 Australia

     3,436,426       $ 29,999,998.98   

New Enterprise Associates 12, Limited Partnership

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

Email: LCitron@NEA.com

     763,650       $ 6,666,664.50   

NEA 15 Opportunity Fund, L.P.

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

Email: LCitron@NEA.com

     763,650       $ 6,666,664.50   

New Enterprise Associates 15, L.P.

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

Email: LCitron@NEA.com

     763,651       $ 6,666,673.23   

EcoR1 Capital Fund Qualified, LP

409 Illinois Street

San Francisco, CA 94158

Email: oleg@ecor1cap.com

     927,377       $ 8,096,001.21   

EcoR1 Capital Fund, LP

409 Illinois Street

San Francisco, CA 94158

Email: oleg@ecor1cap.com

     332,646       $ 2,903,999.58   

Quadrille Ardelyx, LLC

c/o Quadrille Capital

16 Place de la Madeleine

75008 Paris, France

Email: hp@quadrillecapital.com

With copy to: dshu@quadrillecapital.com

     801,833       $ 7,000,002.09   

Cormorant Global Healthcare Master Fund, LP

200 Clarendon Street, 52nd Floor

Boston, MA 02116

Email: chen@cormorant-asset.com

     475,659       $ 4,152,503.07   

CRMA SPV, L.P.

PO Box 309

Ugland House

Grand Cayman

KY1-1104 Cayman Islands

Email: chen@cormorant-asset.com

     97,079       $ 847,499.67   



--------------------------------------------------------------------------------

Name and Address

   Number of
Shares      Aggregate
Purchase Price of
Shares  

Rock Springs Capital Master Fund LP

650 S. Exeter Street, Ste 1070

Baltimore, MD 21202

Email: jill@rockspringcapital.com

     687,285       $ 5,999,998.05   

RA Capital Healthcare Fund, L.P.

20 Park Plaza, Suite 1200

Boston, MA 02116

     935,510       $ 8,167,002.30   

Blackwell Partners LLC - Series A

DUMAC, Inc.

280 S. Mangum Street, Suite 210

Durham, NC 27701

Email: Blackwell@dumac.edu

     209,965       $ 1,832,994.45   

Deerfield Special Situations Fund, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Email: dclark@deerfield.com

     343,643       $ 3,000,003.39   

DAFNA LifeScience LP

DAFNA Capital Management LLC

10990 Wilshire Boulevard, Suite 1400

Los Angeles, CA 90024

Email: nfischel@DAFNACapital.com

     137,457       $ 1,199,999.61   

DAFNA LifeScience Select LP

DAFNA Capital Management LLC

10990 Wilshire Boulevard, Suite 1400

Los Angeles, CA 90024

Email: nfischel@DAFNACapital.com

     91,638       $ 799,999.74   

First BioMed, L.P.

399 Park Avenue

New York, NY 10022

     408,300       $ 3,564,459.00   

First Health, L.P.

399 Park Avenue

New York, NY 10022

     311,828       $ 2,722,258.44   

First BioMed Portfolio, L.P.

399 Park Avenue

New York, NY 10022

     137,600       $ 1,201,248.00   

First Health Limited

399 Park Avenue

New York, NY 10022

     111,200       $ 970,776.00   

First Health Associates, L.P.

399 Park Avenue

New York, NY 10022

     62,000       $ 541,260.00   

 

2



--------------------------------------------------------------------------------

Name and Address

   Number of
Shares      Aggregate
Purchase Price of
Shares  

T. Rowe Price Health Sciences Fund, Inc.

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     125,026       $ 1,091,476.98   

TD Mutual Funds - TD Health Sciences Fund

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     6,808       $ 59,433.84   

VALIC Company I - Health Sciences Fund

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     8,372       $ 73,087.56   

T. Rowe Price Health Sciences Portfolio

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     6,900       $ 60,237.00   

John Hancock Variable Insurance Trust - Health Sciences Trust

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     3,128       $ 27,307.44   

John Hancock Funds II - Health Sciences Fund

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     2,300       $ 20,079.00   

T. Rowe Price New Horizons Fund, Inc.

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     169,922       $ 1,483,419.06   

T. Rowe Price New Horizons Trust

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     15,180       $ 132,521.40   

 

3



--------------------------------------------------------------------------------

Name and Address

   Number of
Shares      Aggregate
Purchase Price of
Shares  

T. Rowe Price U.S. Equities Trust

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     488       $ 4,260.24   

New York City Deferred Compensation Plan

T. Rowe Price Associates, Inc.

100 E. Pratt Street

Baltimore, MD 21202

Email: Andrew_baek@troweprice.com

     5,519       $ 48,180.87   

Perceptive Life Science Master Fund Ltd.

51 Astor Place, 10th Floor

New York, NY 10003

     458,190       $ 3,999,998.70      

 

 

    

 

 

  TOTAL      12,600,230       $ 110,000,007.90      

 

 

    

 

 

 

 

4



--------------------------------------------------------------------------------

APPENDIX I

FORM OF PURCHASER QUESTIONNAIRE

 

5



--------------------------------------------------------------------------------

PURCHASER QUESTIONNAIRE

To: Ardelyx, Inc.

This Purchaser Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.0001 per share (the “Securities”), of Ardelyx, Inc.,
a Delaware corporation (the “Corporation”). The Securities are being offered and
sold by the Corporation without registration under the Securities Act of 1933,
as amended (the “Securities Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(a)(2) of the Securities Act
and on Regulation D promulgated thereunder and in reliance on similar exemptions
under applicable state laws. The Corporation must determine that a potential
investor meets certain suitability requirements before offering or selling the
Securities to such investor. The purpose of this Questionnaire is to assure the
Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. By signing this Questionnaire, you will be
authorizing the Corporation to provide a completed copy of this Questionnaire to
such parties as the Corporation deems appropriate in order to ensure that the
offer and sale of the Securities will not result in a violation of the
Securities Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the Securities.
All potential investors must answer all applicable questions and complete, date
and sign this Questionnaire. Please print or type your responses and attach
additional sheets of paper if necessary to complete your answers to any item.

PART A. BACKGROUND INFORMATION

Name of Beneficial Owner of the Securities:

 

Business Address:        

(Number and Street) City:  

                                                          

   State:  

                     

   Zip Code:  

                                  

 

Telephone Number:  

                                                               
                   

          If a corporation, partnership, limited liability company, trust or
other entity:

Type of entity:  

 

       

State of formation:  

 

     Approximate Date of formation:  

 

Were you formed for the purpose of investing in the securities being offered?
    Yes  ¨             No  ¨

If an individual:

 

Residence Address:                                        
                                         
                                                                  (Number and
Street)                    

 

City:                                             State:                        
Zip Code:                      Telephone Number:
                                               Age:  
                                          Citizenship:                        
Where registered to vote:                

 

6



--------------------------------------------------------------------------------

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?     Yes  ¨
            No  ¨

Social Security or Taxpayer Identification No.:
                                                 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a purchaser of Securities of the Corporation.

 

¨ (1)   A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; ¨ (2)   A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); ¨ (3)   An
insurance company as defined in Section 2(a)(13) of the Securities Act; ¨ (4)  
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act; ¨ (5)  
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; ¨ (6)   A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; ¨ (7)   An employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors; ¨ (8)   A private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940;
¨ (9)   An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Securities, with total
assets in excess of $5,000,000; ¨ (10)   A trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
whose purchase is directed by a sophisticated person who has such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of investing in the Corporation;

 

7



--------------------------------------------------------------------------------

¨ (11)   A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000 (exclusive
of the value of that person’s primary residence); ¨ (12)   A natural person who
had an individual income in excess of $200,000 in each of the two most recent
years, or joint income with that person’s spouse in excess of $300,000, in each
of those years, and has a reasonable expectation of reaching the same income
level in the current year; ¨ (13)   An executive officer or director of the
Corporation; ¨ (14)   An entity in which all of the equity owners qualify under
any of the above subparagraphs. If the undersigned belongs to this investor
category only, list the equity owners of the undersigned, and the investor
category which each such equity owner satisfies.

PART C. BAD ACTOR QUESTIONNAIRE

 

1. During the past ten years, have you been convicted of any felony or
misdemeanor that is related to any securities matter?

 

  Yes ¨ (If yes, please continue to Question 1.a)

 

  No ¨ (If no, please continue to Question 2)

 

  a) If your answer to Question 1 was “yes”, was the conviction related to: (i)
the purchase or sale of any security; (ii) the making of any false filing with
the Securities and Exchange Commission (the “SEC”); or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes  ¨             No  ¨

 

2. Are you subject to any court injunction or restraining order entered during
the past five years that is related to any securities matter?

 

  Yes ¨ (If yes, please continue to Question 2.a)

 

  No ¨ (If no, please continue to Question 3)

 

  a) If your answer to Question 2 was “yes”, does the court injunction or
restraining order currently restrain or enjoin you from engaging or continuing
to engage in any conduct or practice related to: (i) the purchase or sale of any
security; (ii) the making of any false filing with the SEC; or (iii) the conduct
of an underwriter, broker, dealer, municipal securities dealer, investment
adviser or paid solicitor of purchasers of securities?

Yes  ¨             No  ¨

 

8



--------------------------------------------------------------------------------

3. Are you subject to any final order1 of any governmental commission,
authority, agency or officer2(2) related to any securities, insurance or banking
matter?

 

  Yes ¨ (If yes, please continue to Question 3.a)

 

  No ¨ (If no, please continue to Question 4)

 

  a) If your answer to Question 3 was “yes”:

 

  i) Does the order currently bar you from: (i) associating with an entity
regulated by such commission, authority, agency or officer; (ii) engaging in the
business of securities, insurance or banking; or (iii) engaging in savings
association or credit union activities?

Yes  ¨             No  ¨

 

  ii) Was the order (i) entered within the past ten years and (ii) based on a
violation of any law or regulation that prohibits fraudulent, manipulative or
deceptive conduct?

Yes  ¨             No  ¨

 

4. Are you subject to any SEC disciplinary order?3(3)

 

  Yes ¨ (If yes, please continue to Question 4.a)

 

  No ¨ (If no, please continue to Question 5)

 

  a) If your answer to Question 4 was “yes”, does the order currently: (i)
suspend or revoke your registration as a broker, dealer, municipal securities
dealer or investment adviser; (ii) place limitations on your activities,
functions or operations; or (iii) bar you from being associated with any
particular entity or class of entities or from participating in the offering of
any penny stock?

 

5. Are you subject to any SEC cease and desist order entered within the past
five years?

 

  Yes ¨ (If yes, please continue to Question 5.a)

 

  No ¨ (If no, please continue to Question 6)

 

  a) If your answer to Question 5 was “yes”, does the order currently require
you to cease and desist from committing or causing a violation or future
violation of (i) any knowledge-based anti-fraud provision of the U.S. federal
securities laws4 or (ii) Section 5 of the Securities Act?

Yes  ¨             No  ¨

 

 

1  A “final order” is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in Rule
506(d)(1)(iii) under applicable statutory authority that provides for notice and
an opportunity for a hearing, and that constitutes a final disposition or action
by such federal or state agency.

2  You may limit your response to final orders of: (i) state securities
commissions (or state agencies/officers that perform a similar function); (ii)
state authorities that supervise or examine banks, savings associations or
credit unions; (iii) state insurance commissions (or state agencies/officers
that perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.

3  You may limit your response to disciplinary orders issued pursuant to
Sections 15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f) of the
Investment Advisers Act of 1940 (the “Advisers Act”).

4  Including (but not limited to) Section 17(a)(1) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of
the Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.

 

9



--------------------------------------------------------------------------------

6. Have you been suspended or expelled from membership in, or suspended or
barred from association with a member of, a registered national securities
exchange or a registered national or affiliated securities association?

 

  Yes    ¨ (If yes, please describe the basis of any such suspension or
expulsion and any related details in the space provided under Question 10
below)5

 

  No     ¨ (If no, please continue to Question 7)

 

7. Have you registered a securities offering with the SEC, made an offering
under Regulation A or been named as an underwriter in any registration statement
or Regulation A offering statement filed with the SEC?

 

  Yes    ¨ (If yes, please continue to Question 7.a)

 

  No     ¨ (If no, please continue to Question 8)

 

  a) If your answer to Question 7 was “yes”:

 

  i) During the past five years, was any such registration statement or
Regulation A offering statement the subject of a refusal order, stop order or
order suspending the Regulation A exemption?

Yes  ¨             No  ¨

 

  ii) Is any such registration statement or Regulation A offering statement
currently the subject of an investigation or proceeding to determine whether a
stop order or suspension order should be issued?

Yes  ¨             No  ¨

 

8. Are you subject to a U.S. Postal Service false representation order entered
within the past five years?

 

  Yes  ¨                     No  ¨

 

9. Are you currently subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the U.S. Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations?

 

  Yes  ¨                     No  ¨

 

10. In the space provided below, describe any facts or circumstances that caused
you to answer “yes” to any Question (indicating the corresponding Question
number). Attach additional pages if necessary.

 

 

5  In providing additional information, please explain whether or not the
suspension or expulsion resulted from “any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade.”

 

10



--------------------------------------------------------------------------------

A. FOR EXECUTION BY AN INDIVIDUAL:

 

  By:       Print Name:    

                         

Date

 

B. FOR EXECUTION BY AN ENTITY:

 

Entity Name:    

  By:       Print Name:       Title:    

                         

Date

 

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

Entity Name:    

  By:       Print Name:       Title:    

                         

Date

Entity Name:    

  By:       Print Name:       Title:    

                         

Date

 

11



--------------------------------------------------------------------------------

APPENDIX II

FORM OF SELLING STOCKHOLDER QUESTIONNAIRE

 

                                                                          Name
of Selling Stockholder (please print)

ARDELYX, INC.

QUESTIONNAIRE FOR SELLING STOCKHOLDERS

IMPORTANT: IMMEDIATE ATTENTION REQUIRED

This Questionnaire is being furnished to all persons or entities (the
“Purchasers”) electing to purchase shares of Common Stock (“Common Stock”) of
Ardelyx, Inc. (the “Company”) pursuant to the Securities Purchase Agreement by
and among the Company and the Purchasers (the “Purchase Agreement”) to which
this Questionnaire is an Appendix. This Questionnaire relates to certain
information required to be disclosed in the Registration Statement on Form S-3
(the “Registration Statement”) being prepared by the Company for filing with the
United States Securities and Exchange Commission (the “SEC”) pursuant to the
Registration Rights Agreement entered into by and among the Company and the
Purchasers (the “Registration Rights Agreement”) in connection with the Purchase
Agreement. The Company must receive a completed Questionnaire from each
Purchaser in order to include such Purchaser’s shares of Common Stock in the
Registration Statement.

The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process. The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information. Accordingly, Purchasers are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling securityholder in the
Registration Statement and related prospectus.

PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate. Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.

Latham & Watkins

140 Scott Drive

Menlo Park, CA 94025

Attn: Alexander White

Fax: (650) 463-2600

alexander.white@lw.com

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation. If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact Alexander White at (650) 470-4964 or
alexander.white@lw.com.

 

12



--------------------------------------------------------------------------------

PART I - STOCK OWNERSHIP

 

  Item 1. Beneficial Ownership.

a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own on the date you complete this Questionnaire. (If none, please so
state in each case.)

 

Amount Beneficially Owned1

   Number of Shares of
Common Stock Owned  

Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the “beneficial owner“1:

  

Total Shares:

  

 

 

 

Of such shares:

  

Shares as to which you have sole voting power:

  

 

 

 

Shares as to which you have shared voting power:

  

 

 

 

Shares as to which you have sole investment power:

  

 

 

 

Shares as to which you have shared investment power:

  

 

 

 

Shares which you will have a right to acquire before 60 days after the date you
complete this questionnaire through the exercise of options, warrants or
otherwise:

  

 

 

 

 

13



--------------------------------------------------------------------------------

Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?

Answer:

If so, please describe.

b. Pledged Securities. If any of such securities have been pledged or otherwise
deposited as collateral or are the subject matter of any voting trust or other
similar agreement or of any contract providing for the sale or other disposition
of such securities, please give the details thereof.

Answer:

c. Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?

Answer:

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.

 

Name and Address of

Actual Beneficial Owner

   Relationship of
Such Person To You      Number of Shares
Beneficially Owned                    

d. Shared Voting or Investment Power over Securities. Will any person be deemed
to have beneficial ownership over any of the Securities purchased by you
pursuant to the Purchase Agreement?

Answer:

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
Securities in question.

 

Name and Address of

Beneficial Owner

   Relationship of
Such Person To You      Number of Shares
Beneficially Owned                    

 

14



--------------------------------------------------------------------------------

Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.

Answer:

Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

Answer:

Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.

 

Name

   Nature of
Relationship           

Item 5. Broker-Dealer Status. Is the Purchaser a broker-dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)?

¨ Yes.

¨ No.

If so, please answer the remaining questions under this Item 5.

Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the Registration Statement and related prospectus.

a. If the Purchaser is a registered broker-dealer, please indicate whether the
Purchaser purchased its Common Stock for investment or acquired them as
transaction-based compensation for investment banking or similar services.

Answer:

Note that if the Purchaser is a registered broker-dealer and received its Common
Stock other than as transaction-based compensation, the Company is required to
identify the Purchaser as an underwriter in the Registration Statement and
related prospectus.

 

15



--------------------------------------------------------------------------------

b. Is the Purchaser an affiliate of a registered broker-dealer? For purposes of
this Question, an “affiliate” of a specified person or entity means a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person or entity
specified.

¨ Yes.

¨ No.

If so, please answer questions (i)-(iii) below under this Item 5(b).

i. Please describe the affiliation between the Purchaser and any registered
broker-dealers:

ii. If the Common Stock was received by the Purchaser other than in the ordinary
course of business, please describe the circumstances:

iii. If the Purchaser, at the time of its receipt of Common Stock, has had any
agreements or understandings, directly or indirectly, with any person to
distribute the Common Stock, please describe such agreements or understandings:

Note that if the Purchaser is an affiliate of a broker-dealer and did not
receive its Common Stock in the ordinary course of business or at the time of
receipt had any agreements or understandings, directly or indirectly, to
distribute the securities, the Company must identify the Purchaser as an
underwriter in the Registration Statement and related prospectus.

Item 6. Nature of Beneficial Holding. The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that exercise(s)
sole or shared voting or dispositive power over the Registrable Securities (as
defined in the Registration Rights Agreement).

a. Is the Purchaser a natural person?

¨ Yes.

¨ No.

 

16



--------------------------------------------------------------------------------

b. Is the Purchaser required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example, Form
10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or 15(d) of the Exchange
Act?

¨ Yes.

¨ No.

c. Is the Purchaser an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?

¨ Yes.

¨ No.

If a subsidiary, please identify the publicly held parent entity:

d. If you answered “no” to questions (a), (b) and (c) above, please identify the
controlling person(s) of the Purchaser (the “Controlling Entity”). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:

***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***

PART II - CERTAIN TRANSACTIONS

Item 7. Transactions with the Company. If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since January 1,
2015, or in any currently proposed transactions or series of transactions in
which the Company or any of its subsidiaries will be a party, in which the
amount involved exceeds $120,000, please specify (a) the names of the parties to
the transaction(s) and their relationship to you, (b) the nature of the interest
in the transaction, (c) the amount involved in the transaction, and (d) the
amount of the interest in the transaction. If the answer is “none”, please so
state.

 

17



--------------------------------------------------------------------------------

Answer:

Item 8. Third Party Payments. Please describe any compensation paid to you by a
third party pursuant to any arrangement between the Company and any such third
party.

Answer:

PART III – PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   through brokers, dealers or underwriters that may act solely as agents;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of disposition; and

 

  •   any other method permitted pursuant to applicable law.

 

18



--------------------------------------------------------------------------------

The selling stockholders may also sell shares under Rule 144 or Rule 904 under
the Securities Act of 1933, as amended, or Securities Act, if available, or
Section 4(a)(1) under the Securities Act, rather than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon being notified in writing by a selling stockholder that a donee or pledge
intends to sell more than 500 shares of common stock, we will file a supplement
to this prospectus if then required in accordance with applicable securities
law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial

 

19



--------------------------------------------------------------------------------

institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities Exchange Act of 1934, as amended,
during such time as they may be engaged in a distribution of the shares. The
foregoing may affect the marketability of the common stock.

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (b) the date
on which the shares of common stock covered by this prospectus may be sold or
transferred by non-affiliates without any volume limitations or pursuant to Rule
144 of the Securities Act.

*        *        *

The undersigned has reviewed the Plan of Distribution set forth above and does
not have a present intention of effecting a sale in a manner not described
therein.

 

                        Agree                                               
Disagree    (If left blank, response will be deemed to be “Agree”.)

The undersigned hereby represents that the undersigned understands, pursuant to
Interpretation A.65 in the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997, a copy of

 

20



--------------------------------------------------------------------------------

which is attached hereto as Exhibit 1, that the undersigned may not make any
short sale of the Common Stock prior to the effectiveness of the Registration
Statement, and further covenants to the Company that the undersigned will not
engage in any short sales of such stock to be registered under the Registration
Statement prior to its effectiveness.

 

21



--------------------------------------------------------------------------------

SIGNATURE

The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement.
If at any time any of the information set forth in my responses to this
Questionnaire has materially changed due to passage of time (other than due to
the receipt of the Common Stock set forth opposite the undersigned’s name in the
Schedule of Purchasers in the Purchase Agreement), or any development occurs
which requires a change in any of my answers, or has for any other reason become
incorrect, the undersigned agrees to furnish as soon as practicable to the
individual to whom a copy of this Questionnaire is to be sent, as indicated and
at the address shown on the first page hereof, any necessary or appropriate
correcting information. Otherwise, the Company is to understand that the above
information continues to be, to the best of my knowledge, information and
belief, complete and correct.

Upon any sale of Common Stock pursuant to the Registration Statement, the
undersigned hereby agrees to deliver to the Company and the Company’s transfer
agent the Certificate of Subsequent Sale set forth in Exhibit I hereto.

The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.

 

  Name of Purchaser:  

 

Date:                     , 2016   Signature:  

 

  Print Name:  

 

  Title (if applicable):  

 

  Address:  

   

 

Street

   

 

Street

   

 

City                                         State
                                        Zip  Code

   

 

Telephone Number

   

 

Email Address

 

22



--------------------------------------------------------------------------------

FOOTNOTES

 

1. Beneficial Ownership. You are the beneficial owner of a security, as defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security. You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.

This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.

 

2. Associate. The term “associate”, as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary. The term “relative of yours” as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company.

Please identify your associate referred to in your answer and indicate your
relationship.

 

23



--------------------------------------------------------------------------------

3. Immediate Family. The members of your “immediate family” are deemed to
include the following: your spouse; your parents; your children; your siblings;
your mother-in-law or father-in-law; your sons- and daughters-in-law; and your
brothers- and sisters-in-law.

 

4. Transactions. The term “transaction” is to be understood in its broadest
sense, and includes the direct or indirect receipt of anything of value. Please
note that indirect as well as direct material interests in transactions are to
be disclosed. Transactions in which you would have a direct interest would
include your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.

 

24



--------------------------------------------------------------------------------

Exhibit 1

Securities Act Sections Compliance and Disclosure Interpretations
Section 239.10: “An issuer filed a Form S-3 registration statement for a
secondary offering of common stock which is not yet effective. One of the
selling shareholders wanted to do a short sale of common stock “against the box”
and cover the short sale with registered shares after the effective date. The
issuer was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”

 

25



--------------------------------------------------------------------------------

Exhibit I

CERTIFICATE OF SUBSEQUENT SALE

American Stock Transfer & Trust Company, LLC

 

  RE: Sale of Shares of Common Stock of Ardelyx, Inc. (the “Company”) pursuant
to the Company’s Prospectus dated             ,          (the “Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):  

 

Record Holder (e.g., if held in name of nominee):  

 

Book Entry Position or Restricted Stock Certificate No.(s):  

 

Number of Shares Sold:  

 

Date of Sale:  

 

In the event that you receive a stock certificate(s) or evidence of a book entry
position representing more shares of Common Stock than have been sold by the
undersigned, then you should return to the undersigned a newly issued
certificate or book entry position for such excess shares in the name of the
Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a stop
transfer on your records with regard to such certificate. Notwithstanding the
foregoing, in the event that the undersigned executes and delivers to you and to
the Company the certification set forth on Annex I, upon instructions from the
Company, you should return to the undersigned a newly issued certificate or book
entry position for such excess shares of Common Stock in the name of the Record
Holder without any restrictive legend. In addition, no subsequent certification
will be required to be delivered to you by the undersigned provided that the
representations and warranties set forth on Annex I have been delivered to you
and continue to be accurate.

 

26



--------------------------------------------------------------------------------

     Very truly yours,

         Dated:                                                              

     By:  

 

      Print Name:  

 

    Title:  

 

 

cc: Ardelyx, Inc.

34175 Ardenwood Blvd.

Suite 200

Fremont, CA 94555

Attn: General Counsel

 

27



--------------------------------------------------------------------------------

Annex I

In connection with any excess shares to be returned to the Selling Stockholder
upon a sale of shares of Common Stock of Ardelyx, Inc. (the “Company”) included
in the table of Selling Stockholders in the Prospectus, the undersigned hereby
certifies to the Company and American Stock Transfer & Trust Company, LLC, that:

1. In connection with the sale by the undersigned stockholder of any of the
shares of Common Stock, the undersigned stockholder will deliver a copy of the
Prospectus included in the Registration Statement to the purchaser directly or
through the undersigned stockholder’s broker-dealer in compliance with the
requirements of the Securities Act of 1933 and the Securities Exchange Act of
1934.

2. Any such sale will be made only in the manner described under “Plan of
Distribution” in the Prospectus.

3. The undersigned stockholder will only sell the shares of Common Stock while
the Registration Statement is effective, unless another exemption from
registration is available.

4. The Company and its attorneys may rely on this letter to the same extent as
if it were addressed to them.

5. The undersigned stockholder agrees to notify you immediately of any
development or occurrence which to his, her or its knowledge would render any of
the foregoing representations and agreements inaccurate.

All terms not defined herein are as defined in the Securities Purchase Agreement
entered into in July 2016 among the Company and the Purchasers.

 

    Very truly yours,

         Dated:                                                              

    By:  

 

    Print Name:  

 

    Title:  

 

 

28



--------------------------------------------------------------------------------

APPENDIX III

FORM OF REGISTRATION RIGHTS AGREEMENT

 

29



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 14, 2016, by and among Ardelyx, Inc., a Delaware corporation (the
“Company”), Future Fund Investment Company No.4 Pty Ltd, a proprietary limited
company organized under the laws of Australia (the “FF Beneficial Investor”),
The Northern Trust Company in its capacity as custodian (the “FF Investor”) for
the FF Beneficial Investor, and each of the other parties signatory hereto (such
other parties and the FF Investor, each a “Purchaser” and together, the
“Purchasers”).

The Purchasers and the FF Beneficial Investor shall herein be collectively
referred to as the “Investors” and each as an “Investor.”

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of July 14, 2016, among the Company and the Investors (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

“Advice” shall have the meaning set forth in Section 7(d).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 90th day following the Closing
Date (or the 120th day following the Closing Date in the event the Initial
Registration Statement is reviewed by the

 

30



--------------------------------------------------------------------------------

Commission), (b) with respect to any additional Registration Statements which
may be required pursuant to Section 2, the 90th day following the date on which
the Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section (or the 120th day
following such date in the event such additional Registration Statement is
reviewed by the Commission). If the Effectiveness Date falls on a Saturday,
Sunday or other date that the Commission is closed for business, the
Effectiveness Date shall be extended to the next day on which the Commission is
open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FF Beneficial Investor” shall have the meaning set forth in the Preamble to
this Agreement.

“FF Side Letter” means the letter agreement in substantially the form attached
as Appendix IV to the Purchase Agreement, to be entered into by and among the
Company, the FF Beneficial Investor and the FF Investor.

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
45th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 45th day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required under such Section.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).

“Investor” shall have the meaning set forth in the Preamble to this Agreement.

“Losses” shall have the meaning set forth in Section 6(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

31



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Reduction Securities” shall have the meaning set forth in Section 2(b).

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement and (ii) any other shares of Common Stock issued as (or issuable upon
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold or transferred in accordance with Rule 144, or (c) such securities become
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144 as set forth in a written
opinion letter to such effect, addressed, delivered and acceptable to the
Company’s transfer agent and the affected Holders (assuming that such securities
and any securities issuable upon exercise, conversion or exchange of which, or
as a dividend upon which, such securities were issued or are issuable, were at
no time held by any Affiliate of the Company), as reasonably determined by the
Company, upon the advice of counsel to the Company.

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

32



--------------------------------------------------------------------------------

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” shall have the meaning set forth in the Purchase Agreement.

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Market, or, if the Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“Underwritten Offering” means a registration in which Registrable Securities are
sold to an underwriter for reoffering to the public.

2. Registration.

(a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement filed hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A (which may be modified to
respond to comments, if any, provided by the Commission). The Company shall use
its commercially reasonable efforts to cause a Registration Statement filed
under this Agreement to be declared effective under the Securities Act promptly
but, in any event, no later than the Effectiveness Date for such Registration
Statement, and shall, subject to Section 7(d) hereof, use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the earlier of (i) the date that is three years
after the Closing Date and (ii) the date on which all securities under such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). Notwithstanding the foregoing, the Company shall be
entitled to suspend the effectiveness of the Registration Statement at any time
prior to the expiration of the Effectiveness Period for up to an aggregate of 30
consecutive Trading Days or an aggregate of 60 Trading Days (which need not be
consecutive) in any given 360-day period. It is agreed and understood that the
Company shall, from time to time, be obligated to file one or more additional
Registration Statements to cover any Registrable Securities which are not
registered for resale pursuant to a pre-existing Registration Statement.

 

33



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained herein to the contrary, in the event that
the Commission limits the amount of Registrable Securities that may be included
and sold by Holders in any Registration Statement, including the Initial
Registration Statement, pursuant to Rule 415 or any other basis, the Company may
reduce the number of Registrable Securities included in such Registration
Statement on behalf of the Holders in whole or in part (in case of an exclusion
as to a portion of such Registrable Securities, such portion shall be allocated
pro rata among such Holders in proportion to the respective numbers of
Registrable Securities represented by Shares requested to be registered by each
such Holder over the total amount of Registrable Securities represented by
Shares) (such Registrable Securities, the “Reduction Securities”). In such event
the Company shall give the Holders prompt notice of the number of such Reduction
Securities excluded and the Company will not be liable for any damages under
this Agreement in connection with the exclusion of such Reduction Securities.
The Company shall use its commercially reasonable efforts at the first
opportunity that is permitted by the Commission to register for resale the
Reduction Securities. Such new Registration Statement shall be on Form S-3
(except if the Company is not then eligible to register for resale the Reduction
Securities on Form S-3, in which case such registration shall be on another
appropriate form for such purpose) and shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” in substantially the
form attached hereto as Annex A (which may be modified to respond to comments,
if any, provided by the Commission). The Company shall use its commercially
reasonable efforts to cause each such Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than the Effectiveness Date, and shall use its commercially reasonable
efforts to keep such Registration Statement continuously effective under the
Securities Act during the entire Effectiveness Period, subject to Section 7(d)
hereof. Notwithstanding the foregoing, the Company shall be entitled to suspend
the effectiveness of such Registration Statement at any time prior to the
expiration of the Effectiveness Period for an aggregate of no more than 30
consecutive Trading Days or an aggregate of 60 Trading Days (which need not be
consecutive) in any given 360-day period.

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Date, (ii) the Initial Registration Statement is not
declared effective by the Commission (or otherwise does not become effective) on
or prior to the Effectiveness Date or (iii) after the date it is declared
effective by the Commission and except as provided in Section 3(i), (A) such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities for any
reason (other than due to a change in the “Plan of Distribution” or the
inaccuracy of any information regarding the Holders) in each case for more than
an aggregate of thirty (30) consecutive Trading Days or sixty (60) Trading Days
(which need not be consecutive) in any given 360-day period (other than as a
result of a breach of this Agreement by such Holder), or (iv) the Company fails
to satisfy the current public information requirement pursuant to
Rule 144(c)(1) as a result of which the Holders who are not affiliates are
unable to sell Registrable Securities without restriction under Rule 144 (or any
successor thereto), (any such failure or breach in clauses (i) through
(iv) above being referred to as an “Event,” and, for purposes of clauses (i),
(ii) or (iv), the date on which such Event occurs, or for purposes of clause
(iii), the date on which such thirty (30) or sixty (60) Trading Day period is
exceeded, being

 

34



--------------------------------------------------------------------------------

referred to as an “Event Date”), then in addition to any other rights the
Holders may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the earlier of (1) the applicable
Event is cured or (2) the Registrable Securities are eligible for resale
pursuant to Rule 144 without manner of sale or volume restrictions or the
current public information requirement, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to one percent (1%) of the aggregate purchase price paid by
such Holder pursuant to the Purchase Agreement for any unregistered Registrable
Securities then held by such Holder. The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period (except in respect of an Event described in
Section 2(c)(iv) herein), (it being understood that this sentence shall not
relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Deadline) and in no event shall, the aggregate amount of
Liquidated Damages (excluding Liquidated Damages payable in respect of an Event
described in Section 2(c)(iv) herein) payable to a Holder exceed, in the
aggregate, five percent (5%) of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement) and (2) in no event shall the Company be
liable in any thirty (30) day period for Liquidated Damages under this Agreement
in excess of one percent (1%) of the aggregate purchase price paid by the
Holders pursuant to the Purchase Agreement. The Liquidated Damages pursuant to
the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of an Event, except in the case of the first Event
Date. The Company shall not be liable for Liquidated Damages under this
Agreement as to any Registrable Securities which are not permitted by the
Commission to be included in a Registration Statement. In such case, the
Liquidated Damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted to be included in such Registration
Statement. The Effectiveness Deadline for a Registration Statement shall be
extended without default or Liquidated Damages hereunder in the event that the
Company’s failure to obtain the effectiveness of the Registration Statement on a
timely basis results from the failure of a Purchaser to timely provide the
Company with information requested by the Company and necessary to complete the
Registration Statement in accordance with the requirements of the Securities Act
(in which case the Effectiveness Deadline would be extended with respect to
Registrable Securities held by such Purchaser).

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to the Holders copies of all such documents proposed to be filed (other
than those incorporated by reference). Notwithstanding the foregoing, the
Company shall not be required to furnish to the Holders any prospectus
supplement being prepared and filed solely to name new or additional selling
stockholders unless such Holders or their controlling Person or custodian are
named in such prospectus supplement. In addition, in the event that any
Registration Statement is on Form S-1 (or other form which does not permit
incorporation by reference), the Company shall not be required to furnish to the
Holders any prospectus supplement containing information included in

 

35



--------------------------------------------------------------------------------

a report or proxy statement filed under the Exchange Act that would be
incorporated by reference in such Registration Statement if such Registration
Statement were on Form S-3 (or other form which permits incorporation by
reference). The Company shall duly incorporate any comments made by Holders
acting reasonably and received by the Company not later than two Trading Days
prior to the filing of the Registration Statement, but shall not be required to
accept any such comments to which it reasonably objects.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as selling stockholders
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as a selling stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
selling stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration

 

36



--------------------------------------------------------------------------------

Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided, that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, each such Holder makes no acknowledgement that any such
information is material, non-public information.

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(e) If requested by a Holder, furnish to each Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent reasonably requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the EDGAR system.

(f) If requested by a Holder, promptly deliver to each Holder, without charge,
as many copies of each Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. Subject to Section 7(d) hereof, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(g) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of those jurisdictions within the United
States as any Holder reasonably requests in writing to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

 

37



--------------------------------------------------------------------------------

(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates or book-entry statements representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates or book-entry statements shall be free, to the extent permitted by
the Purchase Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(j) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive control over the shares and any other information
with respect to such Holder as the Commission requests.

4. Holder’s Obligations. Each Holder agrees, by acquisition of the Registrable
Securities, that no Holder shall be entitled to sell any of such Registrable
Securities pursuant to a Registration Statement or to receive a Prospectus
relating thereto, unless such Holder has furnished the Company with all material
information required to be set forth in the Purchaser Questionnaire and Selling
Stockholder Questionnaire pursuant to the Purchase Agreement. Any sale of any
Registrable Securities by any Holder pursuant to a Prospectus delivered by such
Holder shall constitute a representation and warranty by such Holder that the
information regarding such Holder is as set forth in such Prospectus, and that
such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact regarding such Holder or omit to state any material
fact regarding such Holder necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading,
solely to the extent such facts are based upon information regarding such Holder
furnished in writing to the Company by such Holder for use in such Prospectus.

5. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Principal Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger,

 

38



--------------------------------------------------------------------------------

telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, including with respect to the issuance of opinions required for the
removal of securities legends in the manner described in the Transaction
Documents, (v) reasonable fees and disbursements of counsel to the Holders, in
an amount not to exceed $35,000, (vi) Securities Act liability insurance, if the
Company so desires such insurance, and (vii) reasonable fees and expenses of all
other Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder. In no event shall
the Company be responsible for any broker or similar commissions of any Holder
or, except to the extent provided for in the Transaction Documents, any legal
fees or other costs of the Holders. To the extent that underwriting discounts
and selling commissions are incurred in connection with the sale of Registrable
Securities in an Underwritten Offering hereunder, such underwriting discounts
and selling commissions shall be borne by the Holders of Registrable Securities
sold pursuant to such Underwritten Offering, pro rata on the basis of the number
of Registrable Securities sold on their behalf in such Underwritten Offering.

6. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder (and, in
the case of the FF Investor, the FF Beneficial Investor), the officers,
directors, agents, partners, members, stockholders and employees of each Holder
(or the FF Beneficial Investor, as applicable), each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents, partners,
members, stockholders and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose), or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (1) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has validly

 

39



--------------------------------------------------------------------------------

notified such Holder in writing (in accordance with Section 7(i) below) that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice (as defined below) or an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not eligible to use Form S-3 under the Securities Act for a primary
offering in reliance on General Instruction I.B.1 of such form and the
prospectus delivery requirements of the Securities Act apply to sales by such
Holder, such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act or (y) any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that, (1) such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto (it being
understood that the Holder has approved Annex A hereto for this purpose) or
(2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has validly notified such Holder in writing (in
accordance with Section 7(i) below) that the Prospectus is outdated or defective
and prior to the receipt by such Holder of an Advice or an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of the Advice or the amended or supplemented Prospectus the misstatement
or omission giving rise to such Loss would have been corrected. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of

 

40



--------------------------------------------------------------------------------

its obligations or liabilities pursuant to this Agreement, except (and only) to
the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c). The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in

 

41



--------------------------------------------------------------------------------

question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 6(c), any reasonable attorneys’
or other reasonable fees or expenses incurred by such party in connection with
any Proceeding to the extent such party would have been indemnified for such
fees or expenses if the indemnification provided for in this Section was
available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

7. Miscellaneous.

(a) Remedies. The parties agree that, in the event of a breach of this
Agreement, the parties will, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
be entitled to specific performance of its rights under this Agreement. The
parties agree that monetary damages may not provide adequate compensation for
any losses incurred by reason of a breach of the provisions of this Agreement
and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(c) Subsequent Registration Rights. Until the Initial Registration Statement
required hereunder is declared effective by the Commission, the Company shall
not enter into any agreement granting any registration rights with respect to
any of its securities to any Person without the written consent of Holders
representing no less than a majority of the then outstanding Registrable
Securities; provided, that this Section 7(c) shall not prohibit the Company from
fulfilling its obligations under any other registration rights agreements
existing as of the date hereof.

 

42



--------------------------------------------------------------------------------

(d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

(e) Furnishing of Information. Each Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such customary and appropriate
documents in connection with such registration as the Company may reasonably
request. At least three business days prior to the filing of a Registration
Statement, the Company shall provide a substantially final draft of such
Registration Statement proposed to be filed to each Holder whose name or
holdings are referenced in such Registration Statement, for the purpose of
ensuring that the information so provided by the Holder pursuant to this
Section 7(e) or as otherwise required by this Agreement is properly reflected in
such Registration Statement proposed to be filed.

(f) Piggy-Back Registrations. If at any time during the Effectiveness Period,
except as contemplated by Section 2(b) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder a written notice of such determination and, if within
15 days after the date of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 7(f) that are eligible for
resale pursuant to Rule 144 promulgated under the Securities Act without volume
limitation or that are the subject of a then effective Registration Statement;
provided, further, however, if there is not an effective Registration Statement
covering all of the Registrable Securities during the Effectiveness Period, the
Company may file a registration statement with the Commission to register equity
securities of the Company to be sold on a primary basis, provided that the
Company does not sell any such shares until there is an effective Registration
Statement covering all of the Registrable Securities. The Company shall have the
right to terminate or withdraw any registration initiated by it under this
Section 7(f) prior to the effectiveness of such registration whether or not any
Holder has elected to include securities in such registration.

 

43



--------------------------------------------------------------------------------

(g) Amendments and Waivers. No provision of this Agreement may be waived or
amended with respect to the Company and another party hereto except with the
written consent of the Company and such other party and, in the case, of the FF
Investor, the FF Beneficial Investor. The Company shall provide prior notice to
all Holders and the FF Beneficial Investor of any proposed waiver or amendment.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

(h) Termination of Registration Rights. For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of a Filing Date, then the Company shall
have no obligation to file, cause to be declared effective or to keep effective
any Registration Statement hereunder (including any Registration Statement
previously filed pursuant to this Agreement) and (ii) all registration rights
granted to the Holders hereunder (including the rights set forth in Sections
7(c) and 7(f)), shall terminate in their entirety effective on the first date on
which there shall cease to be any Registrable Securities outstanding. If not
previously terminated pursuant to the foregoing sentence, it is expressly agreed
and understood that all registration rights granted to the Holder pursuant to
this Agreement shall terminate as to the Holder on the earlier of (a) such time
following the date that is five (5) years following the date of this Agreement
that the Holders own in the aggregate less than 25% of the number of Registrable
Securities that the Holders owned in the aggregate as of the date hereof (as
adjusted for stock splits, combinations, dividends, recapitalizations and the
like) and (b) the date that is ten (10) years following the date of this
Agreement.

(i) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows:

if to the Company, to:

Ardelyx, Inc.

34175 Ardenwood Blvd., Suite 200

Fremont, California 94555

Attention: Chief Executive Officer

E-Mail: mraab@ardelyx.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Mark Roeder

E-Mail: mark.roeder@lw.com

 

44



--------------------------------------------------------------------------------

If to a Purchaser:

   To the address set forth under such Purchaser’s name on the signature pages
hereto If to any other Person who is then the registered Holder:    To the
address of such Holder as it appears in the stock transfer books of the Company
If the FF Beneficial Investor    To the address set forth under the FF
Beneficial Investor’s name on the signature pages hereto

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(j) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.

(k) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile or “.pdf” signature were the original thereof.

(l) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of San Francisco. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of San
Francisco for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via

 

45



--------------------------------------------------------------------------------

registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

(m) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(n) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(o) Use of Terms. The parties agree and acknowledge that when, in this
Agreement, the Company is required to use its reasonable best efforts to perform
any covenant under this Agreement, such requirement shall not obligate the
Company, in the reasonable judgment of the disinterested members of its Board of
Directors, to perform any act that will have a material adverse effect on the
Company.

(p) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(q) Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor hereunder is several and not joint with the obligations of any
other Investor hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder. The decision
by each Investor to purchase Shares (in the case of the FF Beneficial Investor
and the FF Investor, by the FF Investor on behalf of the FF Beneficial Investor)
pursuant to the Transaction Documents has been made independently of any other
Investor. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Investor acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Investor will be acting as agent of such Investor in connection with monitoring
its investment in the Shares or enforcing its rights under the Transaction
Documents (other than in the case of the FF Investor and the FF Beneficial
Investor). Each Investor shall be entitled to protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose.

 

46



--------------------------------------------------------------------------------

(r) Assignment. The rights of the FF Investor hereunder may be assigned in whole
or in part to a Permitted Transferee (as defined in the FF Side Letter) only
with all restrictions and obligations set forth in this Agreement; provided,
however, that (i) the FF Investor shall, within five (5) days prior to such
assignment, furnish to the Company written notice of the name and address of
such Permitted Transferee, details of its status as a Permitted Transferee and
details of the Registrable Securities with respect to which such registration
rights are being assigned, (ii) the Permitted Transferee, prior to or
simultaneously with such transfer or assignment, shall agree in writing to be
subject to and bound by all restrictions and obligations set forth in this
Agreement, and (iii) such transfer or assignment shall be effective only if
immediately following such transfer or assignment the further disposition of
such Registrable Securities by the Permitted Transferee is restricted under the
Securities Act and other applicable securities law.

(s) Entire Agreement. This Agreement, the Purchase Agreement and in the case of
the Company, the FF Investor and the FF Beneficial Investor only, the FF Side
Letter, contain the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all prior and contemporaneous
arrangements or understandings, whether written or oral, with respect hereto and
thereto. The provisions of the FF Side Letter will prevail over the provisions
of this Agreement to the extent of any inconsistency.

(t) The FF Investor Limitation of Liability. The FF Investor enters into and is
liable under (a) this Agreement, (b) any other document or agreement which the
FF Investor may be required to provide under this Agreement and (c) any document
or agreement executed by the Company or any other person as agent or attorney of
the FF Investor under this Agreement only in its capacity as custodian for the
FF Beneficial Investor, and to the extent that it is actually indemnified by the
FF Beneficial Investor. To the extent this paragraph operates to reduce the
amounts for which the FF Investor would otherwise be liable to any person, the
FF Beneficial Investor will pay or procure the payment of such amounts to such
person.

(u) Exercise of the FF Investor’s rights. The Company acknowledges and agrees
that the FF Beneficial Investor may cause the FF Investor to exercise rights of
the FF Investor hereunder.

[Signature pages follow]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

ARDELYX, INC. By:  

 

Name:   Michael Raab Title:   President and Chief Executive Officer

 

Signature Pages to Registration Rights Agreement



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   through brokers, dealers or underwriters that may act solely as agents;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of disposition; and

 

  •   any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 or Rule 904 under
the Securities Act of 1933, as amended, or Securities Act, if available, or
Section 4(a)(1) under the Securities Act, rather than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.



--------------------------------------------------------------------------------

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon being notified in writing by a selling stockholder that a donee or pledge
intends to sell more than 500 shares of common stock, we will file a supplement
to this prospectus if then required in accordance with applicable securities
law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.



--------------------------------------------------------------------------------

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities Exchange Act of 1934, as amended,
during such time as they may be engaged in a distribution of the shares. The
foregoing may affect the marketability of the common stock.

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (b) the date
on which the shares of common stock covered by this prospectus may be sold or
transferred by non-affiliates without any volume limitations or pursuant to Rule
144 of the Securities Act.



--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

July 14, 2016

This Schedule of Exceptions is being furnished by Ardelyx, Inc., a Delaware
corporation (the “Company”), to the Investors (as defined in that certain
Securities Purchase Agreement of even date herewith by and among the Company and
such Investors (the “Agreement”)) in connection with the execution and delivery
of the Agreement, pursuant to Section 4 of the Agreement. Unless the context
otherwise requires, all capitalized terms used in this Schedule of Exceptions
shall have the respective meanings ascribed to such terms in the Agreement.

This Schedule of Exceptions and the information, descriptions and disclosures
included herein is intended to set forth exceptions to the representations and
warranties of the Company contained in the Agreement. The contents of all
agreements and other documents referred to in a particular section of this
Schedule of Exceptions are incorporated by reference into such particular
section as though fully set forth in such section.

None.



--------------------------------------------------------------------------------

SCHEDULE 1

Name

New Enterprise Associates 12, Limited Partnership

New Enterprise Associates 15, L.P.

NEA 15 Opportunity Fund, L.P.

Form of Affiliate Legend

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
ISSUER AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933 AND
MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE REQUIREMENTS OF
RULE 144 OR PURSUANT TO A REGISTRATION STATEMENT UNDER SAID ACT OR AN EXEMPTION
FROM SUCH REGISTRATION.”